Citation Nr: 0332264	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for blindness, status 
post cataract removal.

3.  Entitlement to service connection for nephrotic syndrome.

4.  Entitlement to service connection for filariasis.

5.  Entitlement to service connection for loss of circulation 
in the legs and lower torso.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

With regard to the issues listed on the title page of this 
decision, the Board notes that there has been no VCAA letter 
issued from the RO and the Board has been prohibited from 
curing this defect.  Disabled American Veterans v. Secretary 
of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 
(May 1, 2003).

The Board further observes that the veteran has reported 
being in receipt of social security disability benefits.  The 
Board notes that the Social Security Administration, in a 
January 2001 letter, informed the veteran that he was 
entitled to receive monthly disability benefits beginning in 
November 2000.  The veteran, in a January 2003 letter to the 
RO, indicated that he was diagnosed as having filariasis at 
the time of his Social Security disability evaluation.  While 
the award of the benefits is of record, the medical evidence 
used in conjunction with the award has not been associated 
with the claims folder.  

Accordingly, the is case is remanded for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  A separate VCAA letter must be 
issued.

2.  The RO is to contact SSA and obtain 
all medical records associated with the 
veteran's claim for SSA benefits being 
received in relation to a January 2001 
award.  Any records received should be 
associated with the claims folder.

3.   The AOJ shall contact the Department 
of Defense, Army, (rather than NPRC) and 
attempt to obtain the meaning of the 
terms "201" and special orders number 
208.  the AOJ should contact the base at 
Ft. Lee, VA, and attempt to obtain the 
meaning of the term "210."  (Reference 
is made to the veteran's record of 
assignmentsand the EXTRACT from Ft. 
Devens Massachusetts.)

If upon completion of the above development, any of the 
claims remain denied, the case should be returned to the 
Board after compliance with requisite appellate procedures.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


